Title: From Thomas Jefferson to Archibald Stuart, 5 August 1801
From: Jefferson, Thomas
To: Stuart, Archibald


Dear Sir
Monticello Aug. 5. 1801.
Mr. Caruthers, to whom I addressed the commission of Marshal for the Western district of Virginia, having been late in signifying his declining the office, some inconvenience may perhaps have arisen from the long vacancy. I have now proposed it to Colo. Andrew Moore with but little hope however of his acceptance. in case of his declining the two who stand most recommeded are a capt. Croudson of Woodstock by yourself, and a mr Joseph Grigsby by two or three others. will you be so good as to give me, by return of post, your opinion between these two persons. I have brought a blank commission with me, which will enable me to supply the office as soon as I know whether Colo. Moore will accept. I shall be here till the last of September and happy to see you should any thing lead you this way. accept assurances of my sincere friendship & high consideration.
Th: Jefferson
